Citation Nr: 1307987	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a low back disability.  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1981 to August 1985, from March 1986 to August 1989, and from September 1991 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the case was subsequently transferred to the VA RO in New York, New York.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In his February 2010 notice of disagreement, the Veteran reported that his back disability has continued to increase in severity.  Additionally, he asserted that his most recent VA contract examination, of which he was unsure of the date, was inadequate.  Specifically, the Veteran reported that the examiner only asked him a few questions and watched him walk across the room a few times.  He reported that the examination was not comprehensive in nature and he could not imagine that it would reveal anything significant regarding the severity of his service-connected low back disability.  

A review of the record shows that the Veteran was afforded a VA contract examination in May 2009.  A review of the examination report shows that all information required for rating purposes was provided.  However, as the Veteran has reported that his low back disability has increased in severity since that examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.  

Additionally, a review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his service-connected low back disability.  The most current treatment note of record is from February 2012.  Therefore, the Board finds that current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected low back disability.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner, to include the extent of any neurological impairment resulting from the Veteran's low back disability.

3. The RO or the AMC should undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


